Exhibit 10.1

AMENDMENT TO THE

TESSERA TECHNOLOGIES, INC.

FOURTH AMENDED AND RESTATED EQUITY INCENTIVE PLAN

Pursuant to Section 15(a) of the Tessera Technologies, Inc. Fourth Amended and
Restated 2003 Equity Incentive Plan (the “Plan”), the Plan is hereby amended
(this “Amendment”) as follows:

Section 11 of the Plan shall be amended in its entirety to read as follows:

11. Automatic Awards to Non-Employee Directors.

(a) During the term of the Plan, a person who is initially elected or appointed
to the Board and who is a Non-Employee Director at the time of such initial
election or appointment automatically shall be granted 10,000 shares of
Restricted Stock (subject to adjustment as provided in Section 13) on the date
of such initial election or appointment (an “Initial Restricted Stock Award”).

(b) In addition, during the term of the Plan, each Non-Employee Director
automatically shall be granted a combination of Options and/or Restricted Stock
on the date of each annual meeting of stockholders (a “Subsequent Award”);
provided, however, that a person who is initially elected to the Board at an
annual meeting of stockholders and who is a Non-Employee Director at the time of
such initial election shall receive only an Initial Restricted Stock Award on
the date of such election and shall not receive a Subsequent Award until the
date of the next annual meeting of stockholders following such initial election.
Each Subsequent Award shall consist of (i) an Option to purchase such number of
shares of Common Stock as is determined by dividing (A) the dollar amount of the
Subsequent Award to be paid in Options, if any, by (B) (1) the Fair Market Value
per share of the Common Stock on the date of grant of such Option divided by
(2) two (2) (subject to adjustment as provided in Section 13) (a “Subsequent
Option”), and (ii) such number of shares of Restricted Stock as is determined by
dividing (A) the dollar amount of the Subsequent Award to be paid in Restricted
Stock, if any, by (B) the Fair Market Value per share of the Common Stock on the
date of grant of such Restricted Stock (subject to adjustment as provided in
Section 13) (a “Subsequent Restricted Stock Award”). The Compensation Committee
of the Board shall determine the allocation of each Subsequent Award among
Options and/or Restricted Stock prior to the date of grant of such Subsequent
Award; provided, however, that the total dollar value of each Subsequent Award
shall equal $150,000. Members of the Board who are employees of the Company who
subsequently retire from the Company and remain on the Board will not receive an
Initial Restricted Stock Award pursuant to Section 11(a) above, but to the
extent that they are otherwise eligible, will receive, after retirement from
employment with the Company, Subsequent Awards as described in the preceding
sentence.

(c) The exercise price per share of the shares subject to each Subsequent Option
granted to a Non-Employee Director shall equal one hundred percent (100%) of the
Fair Market Value per Share on the date of grant.

(d) Except as otherwise provided in this Section 11, Initial Restricted Stock
Awards and Subsequent Restricted Stock Awards granted to Non-Employee Directors
pursuant to this Section 11 shall be subject to the terms and conditions of
Section 8. Initial Restricted Stock Awards and Subsequent Restricted Stock
Awards shall be subject to forfeiture to the Company upon the voluntary or
involuntary termination of the Non-Employee Director’s service with the Company
for any reason (including death or Disability). Initial Restricted Stock Awards
granted to Non-Employee Directors shall be released from the forfeiture
restriction over four (4) years, with twenty-five percent (25%) of the shares
subject to each Restricted Stock Award being released from the forfeiture
restriction on the one year anniversary of the date of issuance and the
remaining shares being released from the forfeiture restriction in twelve
(12) equal quarterly installments thereafter, unless otherwise determined by the
Administrator. Subsequent Restricted Stock Awards granted to Non-Employee
Directors shall be released from the forfeiture restriction in four (4) equal
quarterly installments over a 12-month period following the date of the Award,
unless otherwise determined by the Administrator.

(e) Except as otherwise provided in this Section 11, Subsequent Options granted
to Non-Employee Directors pursuant to this Section 11 shall be subject to the
terms and conditions of Section 7. Subsequent Options granted to Non-Employee
Directors shall vest and become exercisable in equal monthly installments over a
12-month period following the date of grant, unless otherwise determined by the
Administrator. Subject to Sections 7(e)(ii), (iii) and (iv), the term of each
Option granted to a Non-Employee Director shall be ten (10) years from the date
the Subsequent Option is granted.



--------------------------------------------------------------------------------

This Amendment to the Plan shall be effective as of May 19, 2009.

IN WITNESS WHEREOF, Tessera Technologies, Inc. has executed this Amendment to
the Plan this 19th day of May, 2009.

 

TESSERA TECHNOLOGIES, INC. By:  

/s/    Bernard J. Cassidy

Title:   Senior Vice President, General Counsel and Secretary